REDCLIFF, Judge
(dissenting):
Finding no abuse of discretion by the military judge in rejecting the appellant’s plea of guilty to missing movement by neglect, I would affirm the findings of guilty and the adjudged sentence. In my view, the record supports the military judge’s decision. Accordingly, I must respectfully dissent.
Providence Inquiry Into Missing Movement Guilty Plea
Holding that the military judge abused his discretion and misapplied the law by questioning the quality of the information relied upon by the appellant for notice of his unit’s movement, the majority opinion finds that the answers the appellant gave during the providence inquiry provided a sufficient basis for the military judge to accept his guilty plea to missing movement. I disagree.
During the providence inquiry, and after thoroughly explaining the relevant elements and definitions, the military judge asked the appellant why he believed he was guilty of the offense of missing movement. In response, the appellant initially stated that he knew his unit was going to Okinawa and he did not return from his unauthorized absence in time to deploy with it. Record at 19-20. After further questioning by the military judge, the appellant stated that he heard about the prospective movement through one of his noncommissioned officers (NCOs), but then told the military judge that he simply overheard some unidentified NCOs talking about the deployment. Id. at 21. Upon further questioning, the appellant conceded that he just heard rumors that his unit might be going to Okinawa. Id.
Based on the appellant’s equivocal statements, the military judge stated his intent to reject the guilty plea. The trial defense counsel did not object to the military judge’s announced intention. Nor did the trial defense counsel request time to consult further with the appellant to clarify the factual basis for the guilty plea. Moreover, trial defense counsel made no effort to dissuade the military judge or to present additional information reflecting the appellant’s actual knowledge of the movement. Government counsel remained silent regarding the military judge’s intention to reject the appellant’s plea. Thus, the military judge rejected the appellant’s guilty plea, entered a plea of not guilty on his behalf, and conducted a bench trial on this offense.
Generally, a military judge “may not arbitrarily reject a guilty plea.” United States v. Penister, 25 M.J. 148, 152 (C.M.A.1987). However, “[a] provident plea of guilty is one that is knowingly, intelligently, and consciously entered and is factually accurate and legally consistent.” United States v. Watkins, 35 M.J. 709, 712 (N.M.C.M.R.1992). Furthermore, “the accused must be convinced of, and able to describe all the facts necessary to establish guilt.” Rule for Courts-Martial 910(e), Manual for Courts-Martial, United States (2000 ed.), Discussion. A factual basis is required for a military judge to accept an accused’s guilty plea. United States v. Chambers, 12 M.J. 443, 444 (C.M.A.1982); United States v. Williamson, 42 M.J. 613, 615 (N.M.Ct.Crim.App.1995). Moreover, a military judge is required to question an accused to establish the factual basis for a plea of guilty. United States v. Care, 40 C.M.R. 247, 1969 WL 6059 (C.M.A.1969).
Our superior court has held that when addressing issues regarding the providence of guilty pleas, our inquiry is not to end “at the edge of the providence inquiry but, rather, [we shall look] to the entire record to determine whether the dictates of Article 45, R.C.M. 910, and Care and its progeny have been met.” United States v. Jordan, 57 M.J. 236, 239 (C.A.A.F.2002). It is unsettled whether such an inquiry is appropriate when reviewing the rejection of a plea deemed *672improvident. In considering only the providence inquiry, or in conjunction with the whole record, I find ample support for the military judge’s decision to reject the appellant’s plea of guilty to missing movement by neglect.1
The pivotal issue in this case is whether the appellant provided a sufficient factual basis during the providence inquiry for the military judge to conclude that the appellant had actual knowledge of the movement of his unit, a required element of proof under Article 87, UCMJ. Based on his statements to the military judge, consistent with the appellant’s further testimony in his defense on the merits, I find the appellant’s admissions insufficient to manifest actual knowledge of the unit’s prospective movement. I rest this conclusion on the equivocal statements made by the appellant during the providence inquiry that the unit’s movement was the subject of rumor, mirrored by his testimony on the merits that no one in his unit ever told him that the unit was deploying to Okinawa. According to the appellant, “It was just-it was, like, common knowledge through the battery and I just got it from some of the people I hung out with that we were going sometime.” Record at 61. Under cross-examination, the appellant further asserted that he had no knowledge that his unit was deploying and that neither of his section leaders told him they would be deploying for Okinawa in August. Id. at 62. Finally, reflecting his lack of knowledge, the appellant testified that he thought he’d be at one base throughout his enlistment and that he was told by his recruiter that while it was possible he might have to deploy, he probably would not have to do so. Id. at 60.
As noted by our superior court, substantial deference should be accorded military judges in accepting an accused service-member’s guilty plea. In Penister, relied upon by the majority opinion, the United States Court of Appeals of the Armed Forces recognized that “a judge may err on the side caution and not accept a guilty plea when there is any question as to its providence. Penister, 25 M.J. at 152 (emphasis added). While the Penister court ultimately held that the military judge acted improperly in rejecting Penister’s guilty plea, the facts in Penister are distinguishable from the appellant’s case. Namely, in Penister, it was the government counsel who initially challenged the guilty plea, ostensibly to undercut the pretrial agreement. Here, it was the military judge, sua sponte, who questioned the providence of the appellant’s guilty plea.
In my view, the military judge did not abuse his discretion by rejecting this appellant’s guilty plea. As noted by our superior court, the “abuse of discretion” standard is a strict one, defined as follows:
To reverse for “an abuse of discretion involves far more than a difference in ... opinion____ The challenged action must ... be found to be ‘arbitrary, fanciful, clearly unreasonable,’ or ‘clearly erroneous’ in order to be invalidated on appeal.”
United States v. Travers, 25 M.J. 61, 62 (C.M.A.1987)(quoting United States v. Glenn, 473 F.2d 191, 196 (D.C.Cir.1972). Simply put, “... when judicial action is taken in a discretionary matter, such action cannot be set aside by a reviewing court unless it has a definite and firm conviction that the court below committed a clear error of judgment in the conclusion it reached upon a weighing of the relevant factors.” United States v. Houser, 36 M.J. 392, 397 (C.M.A.1993)(quoting Magruder, J., The New York Law Journal at 4, col. 2 (March 1, 1962), quoted in Quote I and II: A Dictionary of Memorable Legal Quotations 2 (1988)). Although the military judge might have solicited further probing questions from both the government counsel and the trial defense counsel to resolve concerns about the providence of the appellant’s pleas, he was not required to do so. And furthermore, such efforts would have likely proven fruitless given the appellant’s testimony on the merits. During the providence inquiry, the appellant clearly “hedged” his responses to the military judge. Later, the appellant undertook significant effort to refute the government’s proof that he *673was present when “word” was passed about the unit’s prospective movement. Thus, I find it difficult to conclude, as the majority does, that the military judge committed clear error here.
If military judges are to act as something more than “rubber stamps” in conducting their providence inquiries, we ought to afford them considerable deference in conducting their inquiry and rendering judgment. Oftentimes, a person’s facial gestures, body posture, or voice inflection may give a military judge pause to question the validity of that accused’s statements.2 Until a military judge is personally satisfied with the factual basis for an accused’s guilty plea, such a plea should be rejected, not only for the benefit of a recalcitrant accused, but also for the integrity of the military justice system. In evaluating the appellant’s providence inquiry in this instance, I firmly believe the military judge properly exercised his discretion and did not arbitrarily reject the appellant’s proffered guilty plea.
As I would not sustain a conviction for violation of Article 87 based solely on rumor, innuendo, or impression drawn from reliance on “some people the appellant hung out with,” I cannot agree that the military judge abused his authority in rejecting the appellant’s plea of guilty on the same basis.3

. The appellant has not challenged the factual sufficiency of the Government's evidence against him on the merits, and the record contains compelling proof that he missed movement by design, despite his assertion on the merits that he did not know about the movement.


. Although such observations should be expressed on the record to aid in review of an otherwise inanimate record of trial, failure to do so is not error.


. Finding no abuse of discretion by the military judge in rejecting the appellant's guilty plea to missing movement, I express no view regarding the majority's enforcement of the pretrial agreement or in its conclusion that the appellant effectively withdrew from one of its provisions.